DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the Interview of 12/06/2022 and the amendment filed by applicant on 12/06/2022. It is noted that in the amendment, applicant has made changes to the abstract, the specification and the claims.
3.	Regarding to the claims, applicant has amended claims 1 and 3. There is not any claim being added into or canceled from the application. The pending claims are claims 1-12.
Response to Arguments
4.	The amendments to the abstract, the specification and the claims as provided in the amendment of 12/06/2022, and applicant's arguments provided in the Interview of 12/06/2022 and in the mentioned amendment, pages 8-12, have been fully considered and yielded the following conclusions:
A) Regarding to the objection to the Information Disclosure Statement, hereafter IDS, regarding to the Chinese reference Nos. 109425966, 203941337 and 205091499 for the reason(s) that applicant has not provided a concise explanation of the foreign references as set forth in the office action of 09/06/2022, a further review has resulted that applicant has provided an English abstract for each mentioned Chinese references. As a result, each of the mentioned Chinese references is now being considered by the examiner, and a copy of the IDS field by applicant with examiner’s initial on each of the mentioned Chinese references is attached with the present office action. 
Applicant should note that the Chinese reference No. 110826466 was considered by the examiner as indicated in the mentioned office action. The office action issued on Chinese Patent application CN202010719083.5A listed in the mentioned IDS has not been considered because it was written in a foreign language and applicant has not provided an English translation.
B) Regarding to the objection to the abstract set forth in the office action of 09/06/2022, it is noted that while applicant has amended the abstract; however, the page/sheet contained amendments to the abstract also comprises amendments to the specification, see amendment of 12/06/2022, page 3. Such amendment to both the abstract and the specification does not comply with the rule of 37 CFR 1.121. Applicant needs to provide separate pages/sheets  contained amendments to the abstract and the specification different from each other. Thus, the amendments to the abstract and the specification as filed on 12/06/2022 have NOT been entered, and the objection to the abstract set forth in the mentioned office action is maintained in the present office action.
C) Regarding to the Claim Interpretation set forth in the office action of 09/06/2022, it is noted that applicant has not amended the claims and/or provided any arguments to overcome the Claim interpretation, thus the Claim Interpretation is maintained in the present office action.
D) Regarding to the rejection of claim 3 under 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, as set forth in the office action of 09/06/2022, it is noted that while applicant has amended the claim 3 by deletion the negative sign preceding “0.11” in the inequality recited in the claim on line 3 and provided arguments to support for the amendment to the inequality recited in the claim 3, see amendment of 12/06/2022 in pages 8-9; however, the amendments to the specification as filed on 12/06/2022 have NOT been entered, thus the inequality recited in claim 3 on line 3 now does NOT have a proper support in the specification. Further, a review of the Japanese application No. 2019-145424 which was used to claim a priority benefic for the present US application has resulted that the range governing the ratio of (fG3/fL7) as in the amended claim 3 does not have support from the mentioned Japanese application, see the Japanese application No. 2019-145424, paragraphs [0007] and [0018]. In the light of details provided above, the rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained /modified in the present office action.
E) Regarding to the rejection of claims 1-4, 6 and 11-12 under 35 U.S.C. 103 as being unpatentable over Park  (US Publication No. 2017/0219798) in view of Kubota et al (US Publication No. 2016,0377841), and the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Park in view of Kubota et al as applied to claim 1 above, and further in view of Hashimoto (US Publication No. 2015/0070783) as set forth in the office action of 09/06/2022, the amendments to the claims as provided in the amendment of 12/06/2022 and applicant’s arguments provided in the Interview of 12/06/2022 and in the mentioned amendment, pages 9-12, have been fully considered and are sufficient to overcome the rejections of the mentioned claims over the applied art set forth in the mentioned office action.
Election/Restrictions
5.	Claim 1 is now allowable. The restriction requirement among Inventions I-III, as set forth in the Office action mailed on 06/20/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/20/2022 is now withdrawn.  Claims 7 and 8-10, directed to Invention II and Invention III, respectively, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
6.         The abstract of the disclosure is objected to because it is unclear about each of the terms/parameters such as TTL, ih, f, T7max, T70, T6max, and T60 provided in the conditions (1) to (3).  In other words, what does each mentioned terms/parameters mean? Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
7.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “an imaging element” as recited in claim 11; and
b) “a processing element” as recited in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
10.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.       Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the range governing the ratio of (fG3/fL7) does not have support in the specification. 
It is noted that while applicant has amended the claim 3 by deletion the negative sign preceding “0.11” in the inequality recited in the claim on line 3; however, the amendments to the specification as filed on 12/06/2022 have NOT been entered, thus the inequality recited in claim 3 on line 3 now does NOT have a proper support in the specification. Further, a review of the Japanese application No. 2019-145424 which was used to claim a priority benefic for the present US application has resulted that the range governing the ratio of (fG3/fL7) as in the amended claim 3 does not have support from the mentioned Japanese application, see the Japanese application No. 2019-145424, paragraphs [0007] and [0018].
Allowable Subject Matter
12.	Claims 1-2 and 4-12 are allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
The imaging lens having a first positive lens group, a second positive lens group and a third negative lens group as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Publication No. 2017/0219798 and 2016/0377841 by the limitations regarding to the refractive powers of the lenses constituted the lens groups and the conditions governing the focal length of the lens, the distance from an object side of the first lens to an imaging surface, the diagonal length of an effective pixel are on the imaging surface, the central thickness of the sixth lens, the central thickness of the seventh lens, the thickness of an optical effective portion of the sixth lens from a portion closest to the object side to an image side in a direction parallel to an optical axis of the sixth lens, and the thickness of an optical effective portion of the seventh lens from a portion closest to the object side to an image side in a direction parallel to an optical axis of the seventh lens as recited in the features thereof “a first lens group … the optical axis” (lines 3-32). Such a structure and conditions as claimed are not disclosed in the prior art.
Conclusion
14.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	The US Publication No. 2015/0277083 is cited as of interest in that it discloses an imaging lens having lenses with refractive powers of the lenses are positive, positive, negative, negative, positive, negative and negative.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q NGUYEN/Primary Examiner, Art Unit 2872